Order entered July 12, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00231-CV

                 WESCO INSURANCE COMPANY, Appellant

                                           V.

    WESTWOOD MOTORCARS, LLC; WESTWOOD MOTORS, LLC;
        IGOR HAJDUCH; AND VERA HAJDUCH, Appellees

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-17267

                                      ORDER

      Before the Court is appellant’s July 11, 2022 second unopposed motion for

extension of time to file its brief. Appellant explains the extension is necessary, in

part, because the parties are “working together regarding scheduling appellate

mediation in late July to early August.”

      We GRANT the motion and ORDER appellant to file either its brief, a

motion to dismiss the appeal, or a status report no later than August 10, 2022.

                                                /s/   CRAIG SMITH
                                                      JUSTICE